This appeal is from a judgment in favor of the defendant entered in the Hudson County Court upon a jury verdict. The suit was by plaintiff, Annie Stephens, to recover damages for personal injuries sustained by her while a passenger on a bus of the defendant, and by her husband to recover for medical expenses and loss of consortium.
Plaintiffs' first point is that the verdict is against the weight of the evidence. The verdict of a jury will not be set aside upon the ground that it is against the weight of the evidence, unless the verdict clearly evinces that it is the result of passion, prejudice, partiality or mistake. Nusser v.United Parcel Service of New York, Inc., 3 N.J. Super. 64
(App. Div. 1949). Our examination of the record leads us to the conclusion that the verdict of the jury should not be disturbed.
Plaintiffs' second point is that the court erred in charging the doctrine of contributory negligence, and their third point is that the court erred in charging the doctrine of assumption of risk. The plaintiffs contend that there was no evidence in the case from which the jury could find contributory negligence or assumption of risk. The plaintiffs are precluded from urging error in this regard because no objection was made to any portion of the charge. Rule 3:51 provides: "* * * No party may urge as error any portion of the charge or omission therefrom unless he objects thereto before the jury retires to consider its verdict, stating distinctly the matter to which he objects and the grounds of his objection. * * *" To overcome the bar of this rule, plaintiffs contend that their attorney was given no opportunity to object to the charge of the court, but this contention has no support in the record.
The judgment under appeal is affirmed. *Page 130